                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

BOB ESCREZA MOHLER,                      :

                   Plaintiff             :       CIVIL ACTION NO. 4:17-2263

      v.                                 :          (JUDGE MANNION)

BANK OF AMERICA, et al.,                 :

                   Defendants            :

                                MEMORANDUM

      Pending before the court is the report of Magistrate Judge William I.

Arbuckle which recommends that the plaintiff’s complaint be dismissed with

prejudice. (Doc. 11). Also before the court is a “Motion to Reconsider Order

to Dismiss” filed by the plaintiff. (Doc. 12).

      By way of relevant background, the plaintiff filed the instant action, pro

se, on December 11, 2017, alleging that Bank of America violated the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. §1681s-2(a). (Doc. 1). On May 9,

2018, Judge Arbuckle gave the plaintiff’s complaint preliminary consideration

pursuant to the provisions of 28 U.S.C. §1915(e)(2). (Doc. 7). In doing so,

Judge Arbuckle found that the complaint failed to state a claim upon which

relief can be granted, but allowed the plaintiff to amend his complaint to cure

the stated deficiencies.

      Rather than filing an amended complaint as directed, on June 5, 2018,

the plaintiff filed a document entitled “Memo in Opposition to Bank of America

Motion to Dismiss,” in which the plaintiff argued that his complaint did, in fact,
state a claim upon which relief can be granted because the FCRA provides

for a private cause of action. (Doc. 8). In response to this filing, on June 19,

2018, Judge Arbuckle issued an order providing that the plaintiff was correct

that there was a private cause of action under the FCRA, but pointing out that

the plaintiff had relied only upon passages from a section of the FCRA for

which there was no private right of action. (Doc. 10). As such, Judge Arbuckle

gave the plaintiff until July 19, 2018, to amend his complaint to assert a claim

under the proper provisions of the FCRA.

      On September 21, 2018, when the plaintiff failed to respond to the order

of June 19, 2018, Judge Arbuckle issued the report which is now pending

before the court. After weighing the factors set forth in Poulis v. State Farm

Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984), Judge Arbuckle

recommends that the instant action be dismissed under Fed.R.Civ.P. 41 for

the plaintiff’s failure to prosecute. In addition, Judge Arbuckle recommends

that the plaintiff’s complaint, as it stands, be dismissed for his failure to state

a claim upon which relief can be granted. At the conclusion of his report,

Judge Arbuckle informed the plaintiff of his right to file objections to the report.

Rather than file objections to Judge Arbuckle’s report, on October 10, 2018,

the plaintiff filed a one-page document entitled “Motion to Reconsider Order

to Dismiss,” in which he provides that the FCRA should be given liberal

construction in favor of consumers and requests that, if the court dismisses


                                         2
his complaint, it do so without prejudice so that he can provide a more

concise complaint. (Doc. 12). The plaintiff has not, however, provided any

specific or substantive objection to Judge Arbuckle’s report.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      The court has reviewed the reasons presented by Judge Arbuckle in

support of his recommendation and agrees with the sound reasoning that led

Judge Arbuckle to the conclusions in his report. The court agrees that the

Poulis factors weigh in favor of dismissing the instant action under

Fed.R.Civ.P. 41. Moreover, despite having been informed of the defects in his

complaint and allowed ample opportunity to cure those defects, the plaintiff

failed to do so. The court finds that the plaintiff’s complaint, as it stands, fails

to state a claim upon which relief can be granted. As such, the undersigned


                                         3
finds no clear error on the face of the record and will adopt Judge Arbuckle’s

report in its entirety.

          With respect to the plaintiff’s motion to reconsider, as of the time the

plaintiff filed this document, there was no order on the record for the court to

reconsider, only Judge Arbuckle’s recommended disposition. Further, to the

extent that the plaintiff requests the court to dismiss this action without

prejudice so that he can file another complaint, the court finds that Judge

Arbuckle provided the plaintiff ample opportunity to amend his complaint

before issuing his report and recommendation. The instant action will,

therefore, be dismissed with prejudice as recommended. An appropriate order

shall issue.



                                                                     s/ Malachy E. Mannion
                                                                     MALACHY E. MANNION
                                                                     United States District Judge
Date: December 10, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-2263-01.wpd




                                                                   4
